:—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered January 4, 1994, convicting defendant, after a jury trial, of reckless endangerment in the first degree and four counts of prohibited use of a weapon, and sentencing him to concurrent prison terms of 1 to 3 years on the reckless endangerment conviction and 1 year on each of the weapon convictions, unanimously affirmed.
Defendant fired four shots from a rifle with a four power scope into a neighbor’s bedroom window at 8:30 a.m. on a Tuesday. Although he contends that the evidence was insufficient to establish his guilt of reckless endangerment in the first degree because, inter alia, there was no proof that he knew the apartment was occupied at the time, viewing the evidence in a light most favorable to the People (People v Contes, 60 NY2d 620, 621), it was legally sufficient to establish beyond a reasonable doubt that defendant was guilty of the crime charged (People v Graham, 41 AD2d 226, 227; see, People v Main, 179 AD2d 953, lv denied 81 NY2d 843; People v Schoonmaker, 103 AD2d 936). Moreover, the verdict was not against the weight of the evidence (CPL 470.15 [5]).
Defendant was not denied due process by the nondisclosure of a test performed by the prosecution’s ballistics expert in the absence of the defense expert merely because he was surprised by the testimony at trial (People v Williams, 176 AD2d 167, lv denied 79 NY2d 833). Such testimony did not preclude him from "fully, freely and properly” preparing his defense (People v Jiminez, 79 AD2d 442, 445). The nondisclosure of the test results, which results were not documented in a written report, was neither a violation of the discovery rules (CPL 240.20 [1] [c]) nor of the principles expressed in Brady v Maryland (373 US 83). Defendant was not prejudiced by the lack of advance notice of the results since his attorney was provided with the opportunity of both cross-examining the prosecution expert to impeach his credibility with the failure to notify the defense that the test had been performed and having his own witness perform the test independently (see, People v Murray, 147 AD2d 925, lv denied 73 NY2d 1019).
It was not an improvident exercise of discretion to permit the detective to testify concerning a test drive he performed since a variation in the circumstances under which the experiment was performed aifected the weight of the evidence, not *256its admissibility (see, Matter of Luis C., 222 AD2d 268). Concur—Murphy, P. J., Rubin, Ross, Williams and Andrias, JJ,